Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant amendment received on 04/27/2022:
Amendments of Claims 2, 10, 12 and 18 are acknowledged.
New Claims 21 and 22 are acknowledged.
Cancelation of Claim 9 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  
The copy of the amendment provided is barely readable, but on lines 5 to 6 seems to read
“the plurality of air inlets being in communication the first opening for each of the plurality of chutes”. The Examiner will read it as -- the plurality of air inlets being in communication with the first opening for each of the plurality of chutes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 to 8 and 10 to 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 10:
The Claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is placing or receiving a product into the chute through the first opening. For prosecution the Examiner is considering that the step is already included.

Regarding Claim 19:
The claim on line 2 reads “second providing the at least one first box, the second providing including”. The Claim is confusing, the “second providing” seems to be a step of providing a first box already disclosed on claim 2 but a “first providing” is not disclosed and then the “second providing” includes further steps. For examination the claim will be read as --the method of Claim 2 further comprising erecting the at least one first box from a blank, the erecting including folding a first blank portion against a second blank portion to erect sidewalls of the at least one first box, the sidewalls being erected to define the first open side and a second open side of the at least one first box, the first open side opposing the second open side on the at least one first box--.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 to 5, 13, 15 to 17, and 19 to 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601).
Regarding Claims 2, 21 and 22:
Groom discloses a method of packaging, comprising: transferring a product into at least one first chute through a first opening, covering the first opening of the least one first chute using a lid; and advancing at least one first plunger through a first end of the at least one first chute to transfer a product that was received into the chute by the first opening through a second end of the at least one first chute and into a first open side of at least one first box (Figures 5 to 8 show bag transfer mechanism 24A, that would be considered the first chute, support plates 64 that would be considered the lid that opens to receive the bag into the chute and pusher plate 68 would be considered the plunger that pushes a bag of product 8 into the first open end of a box C) and removing the lid from the first opening (Figure 7 shows the lid opening to receive a bag and Figure 8 show the lid closing after the bag is received).
Groom does not disclose delivering air from a pressurized air source into the first opening;
Boldrini teaches the use of pulses of pressurized air to convey a tobacco mixture, which can be considered a “loose product”, for manufacturing pouches of tobacco (Abstract, paragraph 32, Figures 2 and 3, pump 30 provides intermittent flow of air to the inlet portion 23 of feed duct 6, inlet portion 23 can be considered a “first opening” short of any additional limitation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tisma the teachings of Boldrini and include in the chute at least one air inlet operable to deliver air from a pressurized air source to the first opening to help convey out of the chute any loose product that could have entered the chute when receiving the bag of product.

Regarding Claim 3:
Groom discloses applying a vacuum to a second open side of the at least one first box as the at least one first plunger is being advanced, the first open side and the second open side opposing each other on the at least one first box (Figure 5, vacuum head 70 is mounted at the filling station 18 and at the opposite side of the carton conveyor from the bag transfer mechanism 24A).

Regarding Claim 4:
Groom discloses that the covering of the first opening includes: covering an upper portion of the at least one first chute, the first opening being on the upper portion (Figures 5 to 8, the lid is in the upper portion of the chute and covers a first opening not numbered), the first end and the second end being on opposing sides of the at least one first chute (Figures 5 to 8, the first end where pusher plate 68 is located is opposite to the second end that connects to the box C).

Regarding Claim 5:
The modified invention of Groom does not specifically disclose the periods of time for the delivering of air and operation of the plunger, but being that the purpose of both is inserting the product in the box and Groom also discloses the use of a vacuum to pull the product inside the box during the whole time the box and the plunger are aligned and the time is limited to complete the operation it is obvious to assume that the operation of the vacuum, the plunger and the delivery of air would be mostly simultaneous.


Regarding Claim 13:
Groom discloses first providing the at least one first chute, the first providing including, defining the first opening on an upper portion of the at least one first chute by extending at least one substantially vertical wall from the upper portion (Figures 6 to 8, vertical wall 66 defines the opening on the upper portion).

Regarding Claim 15:
Groom discloses the chute comprises a first side wall and a second side wall with a first opposing pair of walls (Figures 5 to 8, shroud 28a includes sidewalls 62); and forming a top wall and a bottom wall with a second opposing pair of walls (Shroud 28a includes a bottom wall to support the bag B and a top wall not numbered that includes plates 66 and is needed to provide support to wall 66, plates 66 and to keep the top lid of the box out of the way), the first opening traversing through the top wall (when plates 66 are opened), the first opposing pair of walls and the second opposing pair of walls defining an inner cavity in communication with the first opening.

Regarding Claim 16:
Groom discloses that the chute defines the first end and the second end of the at least one first chute with the first opposing pair of walls and the second opposing pair of walls (Figures 5 to 8, both ends are defined by the not numbered top wall, the bottom wall and the sidewalls 62).

Regarding Claim 17:
Groom discloses transferring the product into the first opening of the at least one first chute prior to covering the first opening (Figure 8, the Bag B is placed in the chute and the lid is closed while the pusher plate 68 pushes the bag inside the box B).

Regarding Claim 19:
Groom discloses erecting the at least one first box from a blank, the erecting including folding a first blank portion against a second blank portion to erect sidewalls of the at least one first box, the sidewalls being erected to define the first open side and a second open side of the at least one first box, the first open side opposing the second open side on the at least one first box (Figure 5, Carton C opened on Station 16a).

Regarding Claim 20:
Groom discloses that the advancing of the at least one first plunger further includes: aligning the at least one first plunger with the first end of the at least one first chute; reciprocating the at least one first plunger into and out of the first end of the at least one first chute; and moving the at least one first plunger in same direction of travel as the at least one first chute during at least part of the aligning, the reciprocating, or both the aligning and the reciprocating (Figure 8 shows pusher plate 68 aligned with the chute and pushing the bag B in the direction of the chute).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601) as applied to claim 2 above, and further in view of Tisma (US 5185984). 
Regarding Claim 11:
As discussed above for claim 2, the modified invention of Groom discloses the invention as claimed.
The modified invention of Groom does not disclose conveying the at least one first chute in a first direction, second conveying the at least one first box in a second direction, the chute of Groom is stationary.
Tisma teaches a similar automatic packaging equipment with chutes and pushers inserting products in boxes (Figure 1, mandrels 14 are considered the chutes that have already received the product, pushers 20 and boxes 18) that has multiple chutes being conveyed on a first direction and multiple boxes being conveyed on a second direction with a plurality of pushers on a loading station inserting the products in the chutes simultaneously so the machine can operate at higher speeds and having an increased packaging capacity while the first and second direction are parallel to each other.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Tisma and use multiple chutes and multiple boxes being conveyed on parallel directions with a plurality of pushers on a loading station inserting the products in the chutes simultaneously so the machine can operate at higher speeds and having an increased packaging capacity.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601) as applied to claim 17 above, and further in view of Tisma (US 4982556 that will be called Tisma2).
Regarding Claim 18:
As discussed above for claim 17, the modified invention of Groom discloses the invention as claimed.
The modified invention of Groom does not disclose the product being loose pouches.
Boldrini teaches packaging snus in small loose pouches (Figure 1, pouches 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Boldrini and use the method of the modified invention of Groom to package the loose pouches of Boldrini as product

The modified invention of Groom does not disclose transferring the product into the opening of the chute by tilting a cup. 
Tisma2 teaches using a cup (Figure 9, mandrel 120) to pick up a product in one point and dump it by tilting at a given location, the products being loose items such as packaged small items like food products, candy, golf balls or others.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Tisma2 and use the tilting cups of Tisma2 to provide the product to the chutes by conveying at least one first cup above the at least one first chute; superposing the at least first cup over the at least one first chute; and tilting the at least one first cup to transfer loose pouches from the at least one first cup into the first opening of the at least one first chute since the product packaged is not going to be a single bag but a plurality of loose pieces.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601) as applied to claim 2 above, and further in view of Hayes (US 4815257). 
Regarding Claim 14:
As discussed above for claim 13, the modified invention of Groom discloses the invention as claimed.
The modified invention of Groom does not disclose extending inclined end walls.
Hayes teaches a similar chute also including a openable lid including extending inclined end walls (Figures 8 and 13, legs 21 and 22) the at least one pair of inclined end walls being inclined away from each other to increase a size of the first opening on the upper portion of the at least one first chute to create a funneling effect facilitating the placement of the product into the chute.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Hayes and include one pair of inclined end walls being inclined away from each other as described by Hayes to increase a size of the first opening on the upper portion of the at least one first chute to create a funneling effect facilitating the placement of the product into the chute.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601) as applied to claim 2 above, and further in view of Tisma (US 5185984) and Vogt (US 3468095). 
Regarding Claim 12: 
As discussed above for claim 3, the modified invention of Groom discloses the invention as claimed, in particular 
wherein the applying of the vacuum includes: connecting a plenum to a vacuum source, the plenum including a face, the face being directly adjacent to the second conveyor at a location that is proximal to the at least one first plunger, the face existing in a plane that is about parallel to the first direction; and continuously applying the vacuum to the second opening of the at least one first box as the at least one first box approaches and passes by the at least one first plunger (Figure 5, vacuum head 70 connected to vacuum source 74 will be considered the plenum and it is adjacent to the second conveyor moving the boxes on a plane parallel to the direction of the conveyor).

The modified invention of Groom does not disclose the face including a screen.
Vogt teaches using a screen on the suction of a vacuum (Figure 1, filter sheet 20) to prevent particles to enter the vacuum system and cause damage. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Vogt and place a screen in the face of the vacuum plenum to prevent the intrusion of particles that could damage the vacuum system.

The modified invention of Groom does not disclose conveying the at least one first chute in a first direction, second conveying the at least one first box in a second direction, the chute of Groom is stationary.
Tisma teaches a similar automatic packaging equipment with chutes and pushers inserting products in boxes (Figure 1, mandrels 14 are considered the chutes that have already received the product, pushers 20 and boxes 18) that has multiple chutes being conveyed on a first direction and multiple boxes being conveyed on a second direction with a plurality of pushers on a loading station inserting the products in the chutes simultaneously so the machine can operate at higher speeds and having an increased packaging capacity while the first and second direction are parallel to each other.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Tisma and use multiple chutes and multiple boxes being conveyed on parallel directions with a plurality of pushers on a loading station inserting the products in the chutes simultaneously so the machine can operate at higher speeds and having an increased packaging capacity.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Claim 2 was amended to indicate that the compressed air was being delivered at the “first opening”. Surely the amendment overcame the embodiment used by the Examiner on the previous action, but the Examiner just needed to use another embodiment of Boldrini to prepare a rejection. 
The Examiner wants to mention that several other references also teach delivering compressed air to a “first opening”, such as Cahill (US 4915547), Stephen (US 2993737), Moulsdale (US 2011/0058906), Cogley (US 6951298) and Vogt (US 3195786) and that even when the pressurized air is not provided at the “first opening” actually any air provided into a chute will eventually reach the first opening as claimed. Using high pressure air to advance materials on a chute is a common practice in the art.
As indicated in the previous action and reiterated in this one, the use of compressed air in the chute is common, but none of the references on the record teach placing air inlets on the lid or provide any reasonable motivation to do so.
Also, as claimed, the “first opening” is not related to how the product is placed on the chute, so any air inlet could broadly be considered a “first opening” regardless with the position on the chute and the “lid” could broadly be considered any valve that closes even partially the air inlet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 6 to 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9845169. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 6:
Claim 6 is dependent of Claim 2, and written in independent form it would read: 
A method of packaging, comprising: 
covering a first opening of at least one first chute using a lid (covering the open top of each chute with a lid from Claim 14 of 9845169)
delivering air from a pressurized air source into the first opening (delivering air from a pressurized air source through an air inlet in the lid to each chute from Claim 14 of 9845169, note that the lid covers the “open top” of the chute); and 
advancing at least one first plunger through a first end of the at least one first chute to transfer a product through a second end of the at least one first chute and into a first open side of at least one first box (advancing a plunger through the upstream end of the chute, through the downstream end of the chute, and into the corresponding box thereby assisting transfer of loose product to the box from Claim 14 of 9845169);
wherein the delivering of the air includes: first delivering the air into at least one air inlet in the lid, the at least one air inlet being in communication with the first opening; and second delivering the air from the at least one air inlet into the first opening (delivering air from a pressurized air source through an air inlet in the lid to each chute from Claim 14 of 9845169).

Regarding Claim 10:
Claim 10 reads:
A method of packaging comprising:
Covering a first opening of a plurality of chutes, at the same time, using a lid (covering the open top of each chute with a lid from Claim 14 of 9845169); 
first delivering3Atty. Dkt. No. 24000NV-000583-US-DVA1 U.S. Application No. 16/889,108air from a pressurized air source into a plurality of air inlets spaced apart across the lid, the plurality of air inlets being in communication with the first opening of the plurality of chutes; second delivering the air from the plurality of air inlets into the first opening of each of the plurality of chutes (delivering air from a pressurized air source through an air inlet in the lid to each chute from Claim 14 of 9845169, note that the lid covers the “open top” of the chutes); and
advancing at least one first plunger through a first end of the plurality of chutes to transfer a product through a second end of the plurality of chutes and into a first open side of at least one first box (advancing a plunger through the upstream end of the chute, through the downstream end of the chute, and into the corresponding box thereby assisting transfer of loose product to the box from Claim 14 of 9845169).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731